In this action for a declaratory judgment which the parties by stipulation have submitted to this court, on agreed facts, for hearing and determination pursuant to CPLR 3222, the question concerns the placement of candidates for the offices of Representative to the United States Congress, State Senator, and Member of Assembly on the ballot to be used in Nassau County on November 4, 1980. It is hereby determined and declared, without costs or disbursements, that the candidates for the offices in question shall appear on the ballot in the columnar spaces immediately after the spaces utilized for candidates for District Court Judge with no blank spaces intervening. We see no reason why blank spaces should appear on the ballot between the various contested offices. Lazer, J. P., Cohalan, Martuscello and Weinstein, JJ., concur.